DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending
Claims 1-4, 7, 10-13 and 15 are withdrawn from consideration
Claims 5-6, 8-9, 14 and 16 are currently examined
Claim Objections
Previous objection(s) to claim(s) have been withdrawn in view of amendments made by the applicant.
Claim Interpretation
Previous interpretation of claims under 112(f) have been withdrawn in view of amendments made by the applicant.
Claim Rejections - 35 USC § 112
Previous 112 rejection(s) to claim(s) have been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant's amendment’s filed 07/07/2021 have been considered and entered, however, applicant’s arguments filed have been fully considered but they are not persuasive. 
Applicant argues that D(i, i-1) and D(i+d, i-1) of Wang are just intensity differences between two images and do not corresponds to the number of reference images as 
In reply, examiner asserts that as admitted by applicant Wang does teach determining difference between two images. Now, note that these differences are detected between consecutive frames such as to detect flashlight scenes where similarity of adjacent frames is investigated (compared) between frames of same scene within a short period to detect drastic change of luminance. Therefore by comparing the frames with intensity or flashlight difference with the frames which lack those, the shot cuts and the single-frame flashlight scene can be distinguished from each other. Thereby making it relatively easy to distinguish flashlight scenes from shot cuts scenes (thereby comparing images which have intensity difference with the ones which do not).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that determination as to the presence or absence of the differences between an object image and a plurality of reference images is made, and a result of the determination is used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tojo, US 2002/0047936 in view of Jian Wang et al: "Flashlight Scene Detection for MPEG Videos" - Published in: 2005 IEEE 7th Workshop on Multimedia Signal Processing - https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=4013948 (hereinafter “Wang”)
Regarding claim 5, Tojo discloses an image difference determination device (moving image processing apparatus as shown in fig. 8 which can detect a cut point as a change in scene, paragraph 68, fig. 9) comprising: 
a determination result acquisition unit (cut point detection unit 5020, fig. 8) configured to acquire a result of determining whether or not there is a difference between an object image (frame of interest) selected from time-series images (out of number of frames of moving image extracted) and each of reference images that are images previous frame group consisting of one or more frames) other than the object image among the time-series images (note that presence or absence of cut point frame is detected on the basis of similarity between neighboring frames by inter-frame computation results, paragraph 69); 
and a temporary difference determination unit (flash check unit 5030, fig. 8) configured to determine whether or not the object image is an image having a temporary difference image on a basis of evaluating reference images among the time-series images (note that the presence of flash light in a scene is determined, paragraph 81, abstract)
Tojo further discloses that “if the number of frames that have exceeded the threshold value A in the scene occupies a sufficiently high ratio (predetermined ratio) in the scene duration, a flash portion may be determined”, paragraph 81 but fails to explicitly disclose determining temporary difference on a basis of a result of comparing number of reference images determined to have differences from the object image with the number of reference images determined not to have differences from the object image.
However, Wang teaches determining temporary difference (see section I, paragraph 3, flash light scene detection) on a basis of a result of comparing number of reference images determined to have differences from the object image with the number of reference images determined not to have differences from the object image (note that differences between consecutive frames is detected, section I, first paragraph, such as to detect flashlight scenes where similarity of adjacent frames is investigated (compared) between frames of same scene within a short period to detect drastic change of luminance. “In Eq. (2) and (3), D(i, j) is the intensity difference of two DC images I, and Ij, and R(i, d) denotes the ratio of the frame-to-frame intensity difference D(i, i-1) and the long-term intensity differences D(i+d, i-1). The parameter d is related to the average length of flashlight scenes”, and with this model with using D(i,i-1), the shot cuts and the single-frame flashlight scene can be distinguished well. It is quite easy to distinguish flashlight scenes from shot cuts using R(i, d), see section II, B. Flashlight Model).
Tojo and Wang are combinable because they both teach dealing with analyzing image differences between frames of moving images and performing cut point and flash detection.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Tojo with the teachings of Wang for the purpose of having more suitable and effective detection of temporary difference in images such as flashlight scenes (Wang: section II, B. Flashlight Model, last paragraph).
Regarding claim 9, Tojo further discloses a first difference determination unit (cut point detection unit 5020, fig. 8) configured to determine whether or not there is a difference between the object image (frame of interest) and each of the reference images (previous frame group consisting of one or more frames) (note that presence or absence of cut point frame is detected on the basis of similarity between neighboring frames by inter-frame computation results, paragraph 69).

Regarding claim 16, which recites a non-transitory computer-readable medium version of claim 5, see rationale as applied above. Note that non-transitory computer-readable medium is taught by Tojo in paragraphs 138, 142.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: cited and relevant prior arts fails to explicitly disclose wherein the temporary difference determination unit is configured to designate a ratio of the number of reference images among the time-series images determined to have the differences from the object image to a total number of the reference images that are the images other than the object image among the time-series images as the comparison result as currently recited in claim 6. Claim 8 depends upon claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimizu et al., US 2016/0065990 – paragraphs 37-40, 83-86 – determining differences between object and reference images
Di Zhong: “Segmentation index and summarization of digital video content” – December 2001 – Columbia University 2001 (https://www.ee.columbia.edu/ln/dvmm/publications/PhD_theses/dzhong-thesis.pdf) – teaches Flashlights detection in section 2.4

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672